Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach, disclose or make obvious a wheel assembly for a vehicle, comprising: a face portion being formed from an alloy and defining a mating member disposed in mating engagement with a rim seat defined by a rim portion formed of a composite material infused with fibers, wherein the mating member and rim seat define a receptor for receiving a pin with the pin including shear resistors oriented substantially perpendicular to both the fibers infuse into the composite material and to circumferential shear forces generated between the mating member and the rim seat to counteract the circumferential shear forces, in combination with the other features of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kip T Kotter/Primary Examiner, Art Unit 3617